DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 3, 2021 has been fully considered. The amendment to instant claims 1 and 2 is acknowledged. Specifically, claim 1 has been amended to include the limitation of the heterophasic propylene ethylene copolymer having MFR of 4-35 g/10 min and the matrix being present in amount of 40-76%wt. These limitations were not previously presented and were taken from instant specification (p. 14, lines 1-3 and p. 10, lines 5-10 of instant specification).
In light of Applicant’s amendment, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claim(s) 1-2, 4, 7-11, 17-19 are rejected under 35 U.S.C. 103 as obvious over Leskinen et al (WO2012/062734), as evidenced by Nenseth et al (US 2010/0280181).
It is noted that while the rejection is made over WO2012/062734 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US  8,822,602 is relied upon. All citations to paragraph numbers, etc., below refer to US 8,822,602.

4.  As to instant claims 1 and 2, Leskinen et al discloses a heterophasic propylene copolymer (HECO) comprising:
A) 75-95%wt (also as to instant claim 9) of a polypropylene matrix comprising a mixture or polypropylene homopolymers (col. 2, lines 11-20) having different melt flow rate, the overall MFR2 of the matrix is 30-500 g/10 min, or 40 g/10 min, or 50 g/10 min (col. 2, lines 10-35; col. 4, lines 28-32; col. 4, lines 50-53; col. 7, lines 39-48);
B) 5-25%wt of an elastomeric ethylene-propylene copolymer (col. 10, lines 1-6), specifically ethylene-propylene rubber (col. 4, lines 4-5) dispersed in the matrix, 
which amount corresponds to the amount of the amorphous fraction of the xylene cold soluble fraction (col. 7, lines 45-48; col. 7, lines 10-17);
wherein the MFR2 of the HECO is 25-200 g/10 min (col. 2, lines 39-41).

5.  All polypropylene polymers of the matrix A) are having the xylene soluble fraction of equal to or below 4%wt (col. 5, lines 1-3, 12-15, 20-23) and thus the overall matrix component comprises xylene soluble fraction in amount of equal to or less than 4%wt, such as equal to 3%wt (col. 5, lines 5-10); the elastomeric propylene copolymer B) 

6.  The elastomeric polypropylene copolymer B), and thus the xylene soluble fraction of the amorphous phase is having an intrinsic viscosity of 2 dl/g (col. 7, lines 25-29). The  ethylene content of the amorphous phase of the xylene soluble fraction is 25-42%wt, like 30%wt (col. 7, lines 30-38). Since the propylene polymers of the matrix are propylene homopolymers, therefore, the ethylene content of the amorphous phase appears to be the content of the xylene soluble fraction of the HECO.

7.  Further, Leskinen et al discloses that the polypropylene matrix A) is having MFR of 30-500 g/10 min (col. 2, lines 30-34), which range is overlapping with the range of that as claimed in instant invention (MFR of 25-90 g/10 min as claimed in instant claims 1 and 2). Further Leskinen et al discloses Mw of the polypropylene matrix being 75,000-200,000 (col. 4, lines 41-48). As evidenced by Nenseth et al, the polypropylene matrix which defines xylene cold insoluble fraction,  having Mw of 50,000-200,000 is also having intrinsic viscosity of 0.1-1.3 dl/g, or 0.5-1.2 dl/g ([0017], [0014] of Nenseth et al).

 Leskinen et al, is as high as 500 g/10 min, including the value of 90 g/10 min as claimed in instant invention, iv) evidenced by Nenseth et al, the polypropylene matrix which defined xylene cold insoluble fraction having Mw of 50,000-200,000 is also having intrinsic viscosity of 0.1-1.3 dl/g, or 0.5-1.2 dl/g, therefore, the polypropylene matrix A) of Leskinen et al having Mw of 75,000-200,000 and MFR of 30-500 g/10 min will intrinsically and necessarily have low values of the intrinsic viscosity, such as 0.1-1.3 dl/g, and those values will intrinsically and necessarily be, or would be reasonably expected to be about the same as those disclosed in instant invention or close to the values of intrinsic viscosity as  disclosed in instant invention, as well. Specifically, the polypropylene matrix exemplified in instant specification having MFR of 35 g/10 min is showing intrinsic viscosity of 1.37 dl/g and the polypropylene matrix having MFR of 80 g/10 min is showing intrinsic viscosity of 1.15 dl/g (Table 3 of instant specification). Therefore, the polypropylene matrix of Leskinen et al, having MFR of about 80 g/10 min will be reasonably expected to have intrinsic viscosity of about 1.15 dg/l as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8.  Given the intrinsic viscosity of the xylene cold soluble fraction is 2 dl/g and the intrinsic viscosity of the polypropylene matrix, which corresponds to the xylene insoluble fraction, is about 1.15 dl/g, therefore, the intrinsic viscosity of the xylene soluble fraction will intrinsically and necessarily be higher than the intrinsic viscosity of the xylene insoluble fraction (as to instant claims 1 and 2), and the ratio of the intrinsic viscosity of the xylene soluble fraction to the intrinsic viscosity of the xylene insoluble fraction will intrinsically and necessarily be, or would be reasonably expected to be as that claimed in instant invention, i.e. assuming MFR of the matrix 80 g/10 min and intrinsic viscosity of about 1.15 dl/g, the ratio will be  2/1.15=1.74 (as to instant claims 8, 10, 17, 18).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  Furthermore, given the intrinsic viscosity of the xylene soluble fraction is 2 dl/g and the intrinsic viscosity of the matrix is lower than that, and further since the MFR of the Leskinen et al is overlapping with that as claimed in instant invention, wherein both MFR and intrinsic viscosity are the values characterizing the molecular weight of the polymers, therefore, the HECO of Leskinen et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the intrinsic viscosity of the overall HECO which is the same as that claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well, i.e., 0.9-3 dl/g or 1-2.5 dl/g (as to instant claims 11, 19). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10.  Though the intrinsic viscosity of the amorphous part of the xylene soluble fraction (2 dl/g) is not overlapping with the range of that as claimed in instant invention, it is the examiner’s position that the values of 2 dl/g of Leskinen et al and 1.99 dl/g as claimed in instant invention are close enough that one of ordinary skill in the art would have expected the same properties (as to instant claims 1, 2, 7).  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 

11.  Though Leskinen et al does not recite the HECO being produced using single site catalyst, the limitation “obtained using single site catalyst” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

12. All ranges in the composition of Leskinen et al are either overlapping with or close to the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 

13.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B), the specific MFR, intrinsic viscosity of each of the components A) and B), ethylene content in the component B), so to produce the final HECO having a desired combination of properties, depending on the specific end use of the HECO composition, thereby arriving at the present invention. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14. Claim(s) 1-2, 4, 7-11, 17-19 are rejected under 35 U.S.C. 103 as obvious over Leskinen et al (WO2012/062734) in view of Nenseth et al (US 2010/0280181).
It is noted that while the rejection is made over WO2012/062734 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US  8,822,602 is relied upon. All citations to paragraph numbers, etc., below refer to US 8,822,602.

15. As to instant claims 1 and 2, Leskinen et al  discloses a heterophasic propylene copolymer (HECO) comprising:
2 of the matrix is 30-500 g/10 min, or 40 g/10 min, or 50 g/10 min (col. 2, lines 10-35; col. 4, lines 28-32; col. 4, lines 50-53; col. 7, lines 39-48);
B) 5-25%wt of an elastomeric ethylene-propylene copolymer (col. 10, lines 1-6), specifically ethylene-propylene rubber (col. 4, lines 4-5) dispersed in the matrix, 
which amount corresponds to the amount of the amorphous fraction of the xylene cold soluble fraction (col. 7, lines 45-48; col. 7, lines 10-17);
wherein the MFR2 of the HECO is 25-200 g/10 min (col. 2, lines 39-41).

16.  All polypropylene polymers of the matrix A) are having the xylene soluble fraction of equal to or below 4%wt (col. 5, lines 1-3, 12-15, 20-23) and thus the overall matrix component comprises xylene soluble fraction in amount of equal to or less than 4%wt, such as equal to 3%wt (col. 5, lines 5-10); the elastomeric propylene copolymer B) defines the amorphous phase of the HECO composition, and mainly influences the xylene soluble content of the HECO composition (col. 7, lines 10-17). Since the elastomeric propylene copolymer B) is used in the HECO in amount of 25%wt, and determines the xylene soluble fraction of the composition, therefore, the overall content of the xylene soluble fraction of the HECO composition will be more than about 25%wt, such as taking into account the amount of xylene cold soluble fraction of the propylene homopolymer matrix - close to about 28%wt as well (also as to instant claim 4).



18.  Further, Leskinen et al discloses that the polypropylene matrix A) is having MFR of 30-500 g/10 min (col. 2, lines 30-34), which range is overlapping with the range of that as claimed in instant invention (MFR of 25-90 g/10 min as claimed in instant claims 1 and 2). Further Leskinen et al discloses Mw of the polypropylene matrix being 75,000-200,000 (col. 4, lines 41-48). 

19.  Since i) both MFR and intrinsic viscosity are the properties characterizing the molecular weight of the polymer; ii) the MFR of the polymer is inversely related to intrinsic viscosity, iii) the polypropylene matrix A) is having 4%wt or less of xylene soluble fraction, meaning that it comprises at least 96%wt of xylene insoluble fraction, iii) MFR the polypropylene matrix A), which determines xylene insoluble fraction of HECO of Leskinen et al, is as high as 500 g/10 min, including the value of 90 g/10 min as claimed in instant invention, therefore, the polypropylene matrix A) of Leskinen et al having Mw of 75,000-200,000 and MFR of 30-500 g/10 min will intrinsically and necessarily have low values of the intrinsic viscosity, and those values will intrinsically and necessarily be, or would be reasonably expected to be about the same as those Leskinen et al, having MFR of about 80 g/10 min will be reasonably expected to have intrinsic viscosity of about 1.15 dg/l as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. Though the intrinsic viscosity of the amorphous part of the xylene soluble fraction (2 dl/g) is not overlapping with the range of that as claimed in instant invention, it is the examiner’s position that the values of 2 dl/g of Leskinen et al and 1.99 dl/g as claimed in instant invention are close enough that one of ordinary skill in the art would have expected the same properties (as to instant claims 1, 2, 7).  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, the overall xylene soluble fraction of 

21. Further, though Leskinen et al does not explicitly recite the intrinsic viscosity of the polypropylene matrix/xylene cold insoluble (XCU) fraction  and does not disclose the intrinsic viscosity of the xylene cold soluble fraction being 1.99 dl/g,
Nenseth et al discloses a heterophasic polypropylene (HECO) comprising:
A’) a propylene homopolymer matrix comprising a mixture of propylene homopolymers, corresponding to xylene cold insoluble fraction ([0010], [0013]) and
B’) an ethylene-propylene rubber phase dispersed within the matrix, corresponding to xylene cold soluble fraction ([0013]);
Wherein the HECO comprises xylene cold insoluble fraction having Mw of 50,000-200,000 and intrinsic viscosity of 0.1-1.3 dl/g (Abstract, [0014], [0017]) and xylene cold soluble fraction having intrinsic viscosity of 1.5-3 dl/g, most preferably 1.9-2.2 dl/g ([0020]);
intrinsic viscosity of the XCS fraction is higher than intrinsic viscosity of the XCU fraction ([0022]);
the XCU fraction (i.e. polypropylene homopolymer matrix) is present in amount of 60-95%wt ([0019]) and the XCS fraction is present in amount of 5-40%wt ([0026]),

wherein the HECO of Nenseth et al is having a Charpy notched impact strength of at least 8 kg/m3 at +23ºC and at least 5.5 kg/m3 at -20ºC ([0029]).

22. Since both Nenseth et al and Leskinen et al are related to HECO compositions comprising a combination of a major amount of polypropylene matrix comprising a mixture of propylene homopolymers, and minor amount of a single ethylene-propylene rubber dispersed within the matrix, the polypropylene matrix having lower molecular weight, and thus lower intrinsic viscosity than those of the ethylene-propylene rubber, and thereby belong to the same field of endeavor, wherein Nenseth et al explicitly recites the xylene cold insoluble fraction of the HECO having Mw of 50,000-200,000 also having intrinsic viscosity of 0.1-1.3 dl/g (Abstract, [0014], [0017]) and xylene cold soluble fraction of the HECO having intrinsic viscosity of most preferably 1.9-2.2 dl/g, i.e. about 2.0 dl/g, therefore, based on the combined teachings of Leskinen et al and  Nenseth et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, the polypropylene matrix, i.e. XCU fraction, having Mw of 50,000-200,000 and intrinsic viscosity of 0.1-1.3 dl/g of Nenseth et al as the polypropylene matrix/XCU fraction in the HECO of Leskinen et al, and the ethylene-propylene rubber, i.e. XCS fraction, having intrinsic viscosity of 1.9-2.2 dl/g of Nenseth et al as the ethylene-propylene rubber/XCS fraction in the HECO of Leskinen et al, since such values of intrinsic viscosity are cited by Nenseth et al as the most Leskinen et al and further since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23.  Given the intrinsic viscosity of the xylene cold soluble fraction is 1.99 dl/g and the intrinsic viscosity of the polypropylene matrix, which corresponds to the xylene insoluble fraction, is about 1.2 dl/g, therefore, the intrinsic viscosity of the xylene soluble fraction will intrinsically and necessarily be higher than the intrinsic viscosity of the xylene insoluble fraction (as to instant claims 1 and 2), and the ratio of the intrinsic viscosity of the xylene soluble fraction to the intrinsic viscosity of the xylene insoluble fraction will intrinsically and necessarily be, or would be reasonably expected to be as that claimed in instant invention, i.e.  1.99/1.2=1.66 (as to instant claims 8, 10, 17, 18).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Leskinen et al in view of Nenseth et al is overlapping with that as claimed in instant invention, wherein both MFR and intrinsic viscosity are the values characterizing the molecular weight of the polymers, therefore, the HECO of Leskinen et al in view of Nenseth et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the intrinsic viscosity of the overall HECO which is the same as that claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well, i.e., 0.9-3 dl/g or 1-2.5 dl/g (as to instant claims 11, 19). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25.  Though Leskinen et al does not recite the HECO being produced using single site catalyst, the limitation “obtained using single site catalyst” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

26. All ranges in the composition of Leskinen et al in view of Nenseth et al are either overlapping with or close to the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

27.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B), the specific MFR, intrinsic viscosity of each of the components A) and B), ethylene content in the component B) in the composition of Leskinen et al in view of Nenseth et al, so to produce the final HECO having a desired combination of properties, depending on the specific end use of the HECO composition, thereby arriving at the present invention.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
28.  Applicant's arguments filed on  March 3, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above. 

29. With respect to Applicant’s arguments regarding unexpected results as presented in Table 3 of instant specification, it is noted that:
1) Instant claims are silent with respect to the properties of HECO, specifically Charpy impact strength as argued by Applicant; it is not clear what properties and at what level are the goal of instant invention.
2) The evidence of unexpected results provided in Table 3 of instant specification is based on three specific inventive examples (EX1, EX2 and EX4). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764